Exhibit 10.10

TAX SHARING AGREEMENT

TAX SHARING AGREEMENT (the “Agreement”), made as of November 25, 2003, by and
among Crunch Holding Corp., a Delaware corporation having its principal place of
business at 1221 Avenue of the Americas, 39th Floor, New York, New York 10020
(“Holding”), and those corporations (or entities owned by any such corporation
that are disregarded as separate from any such corporation for U.S. federal
income tax purposes) that have executed this Agreement and whose names and
principal places of business are set forth on Exhibit A hereto (all of which are
direct or indirect domestic subsidiaries of Holding and are includible in the
consolidated Federal income tax return of the affiliated group (within the
meaning of Section 1504 of the Internal Revenue Code of 1986, as amended (the
“Code”)) of which Holding is the common parent corporation (or is an entity
disregarded as separate from any such domestic subsidiary for U.S. federal
income tax purposes) (hereinafter, the “Holding Group”) for the fiscal year
ended June 30, 2003), and such other parties as may become members of the
Holding Group (or may become an entity that is disregarded as separate from any
such member for U.S. federal income tax purposes) in subsequent fiscal years for
which Holding files a consolidated Federal income tax return as the common
parent corporation of an affiliated group, and who execute this Agreement
(hereinafter, sometimes referred to as a “Subsidiary” and for purposes of this
Agreement, a “member”).

Holding and each Subsidiary wish to provide for payment of the consolidated
Federal income tax and certain state and local tax liabilities of the Holding
Group by Holding; for the contribution to such payment by the various members of
the Holding Group, including Pinnacle Foods Holding Corporation (and its
successors), a Delaware corporation (“PFHC”), and any direct and indirect
subsidiaries of PFHC (“PFHC Subsidiaries”) that may be includible in the Holding
Group (hereinafter, PFHC and such PFHC Subsidiaries are sometimes collectively
referred to as the “PFHC Group”), to which such liability may be attributable in
whole or in part; and for the reimbursement by Holding to those Subsidiaries
that produce losses or credits in any fiscal year in the amount of the benefit
that such Subsidiary would be entitled to with respect to such losses or credits
on a separate return basis, or for the benefit, in whole or in part, that such
losses or credits produce for the Holding Group.

In consideration of the foregoing, and of the mutual covenants and promises
herein contained, Holding and the Subsidiaries agree as follows:

Section 1. Allocation and Payment of Tax Liability of Members of Group.

(a) For the fiscal year ended June 30, 2004 and for each subsequent fiscal year
for which this Agreement may remain in effect, each Subsidiary, for so long as
it is a member of the Holding Group, shall be required to pay to Holding (in the
manner provided in paragraph 1(c) hereof), as its share of the consolidated
Federal income tax liability of the Holding Group, an amount equal to the
Federal income tax liability that would have been payable by such Subsidiary for
such year if it had filed a separate income tax return for such year and all
prior years; provided, however, that in computing separate return tax liability,
no account shall be taken of any deduction, loss or credit of any Subsidiary to
the extent that such Subsidiary has previously received payment therefor,
pursuant to Section 3 hereof. If a Subsidiary ceases to be a member of the
Holding Group during a taxable year, such Subsidiary shall be required to pay



--------------------------------------------------------------------------------

to Holding only that portion of such Subsidiary’s separate return tax liability
that is allocable to the portion of the taxable year in which such Subsidiary
was a member of the Holding Group. Payments shall be required to be made in each
fiscal year pursuant to this Section without regard to the actual consolidated
Federal income tax liability, if any, of the Holding Group for such year.

(b) For the purposes of this Agreement, if, in any fiscal year, one or more PFHC
Subsidiaries are includible in the Holding Group, all members of the PFHC Group
(and its successors) shall be deemed to constitute a single member of the
Holding Group, and any portion of the Holding Group consolidated Federal income
tax liability for any fiscal year that is apportioned to the PFHC Group in
accordance with this Section shall be allocated among the members thereof in
such manner as they may agree. The amount of separate return tax liability
required to be paid to Holding by PFHC or the PFHC Group in any year pursuant to
this Section shall be determined as if PFHC had filed a consolidated Federal
income tax return for such year and for all prior years, on behalf of itself and
all PFHC Subsidiaries that were includible corporations described in
Section 1504(a)(1) of the Code for such year or prior years, as the case may be.
If Holding engages in a merger or similar transaction with a corporation that is
the parent of a consolidated tax group for Federal income tax purposes, and the
Holding tax group is the continuing group for Federal income tax purposes, the
other group should be treated under this agreement in a similar way as the PFHC
Group.

(c) Each member (or group of members) of the Holding Group shall make payment to
Holding of any consolidated Federal income tax liability allocated to it
pursuant to this Section 1, and Holding shall have sole responsibility for
making any required payments to the Internal Revenue Service (the “IRS”) in
satisfaction of the consolidated Federal income tax liability of the Holding
Group for each fiscal year. Subject to the provisions of Section 1(d) below, for
each quarter of each fiscal year after the year ended June 30, 2003, each member
(or group of members) of the Holding Group shall make payment to Holding of any
amount required to be paid pursuant to this Section no later than the date upon
which such member (or group of members) would be required to make an installment
payment of estimated income tax to the IRS for such quarter, in accordance with
Section 6655 of the Code. The amount of any overpayment or underpayment pursuant
to this Section shall be credited against or added to, as the case may be, the
amount otherwise required to be paid for the fiscal quarter within which the
amount of such overpayment or underpayment first becomes reasonably
ascertainable; provided, however, that, upon written request (including
supporting schedules) of any member (or group of members), made after the close
of any fiscal year but within the period described in Section 6425(a)(1) of the
Code, Holding shall repay to such member (or group of members), within the
period described in Section 6425(b)(1) of the Code, the amount of any net
remaining overpayment of consolidated tax liability made by such member (or
group of members) for such year.

(d) Anything contained in this Agreement to the contrary notwithstanding, any
payment to be made by any party hereto to any other party hereto may be deferred
until such time as either (i) the party obligated to make such payment elects to
make the relevant payment or (ii) the party entitled to receive such payment
demands that such payment be made. All such deferred payments shall bear
interest at an annual rate that approximates the average interest rate under
PFHC’s revolving credit facility over the time period that such payment is
deferred, computed on the basis of the actual number of days elapsed over a
365-day period.

 

2



--------------------------------------------------------------------------------

Section 2. Payment for Tax Benefits of Members. From and after the date hereof,
if any member (or group of members) of the Holding Group would be entitled to a
refund of Federal income taxes previously paid in any prior fiscal year,
computed on a separate return basis (in the manner described in Section 1
hereof), as a result of any losses, deductions or credits claimed by such member
(or group of members) for any fiscal year for which this Agreement may be in
effect (any such entitlement to a refund being referred to herein as a “Separate
Return Tax Benefit”), whether by reason of a carryback of a net operating loss,
or a net capital loss or tax credit, or otherwise, then, upon written request
(including supporting schedules) of such member (or group of members), made
within the period described in Section 6411(a) of the Code, Holding shall pay
the amount of such Separate Return Tax Benefit to such member, within the period
described in Section 6411(b) of the Code (subject to the provisions of
Section 1(d) above). In the case of PFHC and PFHC Subsidiaries, the amount of
the Separate Return Tax Benefit for any year shall be computed as if PFHC had
filed a consolidated Federal income tax return for such year and for all prior
years on behalf of itself and all other PFHC Subsidiaries that were includible
corporations described in Section 1504(a)(1) of the Code. The amount of any
payment required to be made to any member (or group of members) pursuant to this
Section 2 shall be reduced by any amount previously paid to such member (or
group of members) with respect to such losses, deductions or credits pursuant to
Section 3 hereof.

Section 3. Payment for Tax Benefits of Group.

(a) If, for any fiscal year during which this Agreement is in effect, any member
(or group of members) shall have a negative separate return tax liability
(hereinafter, a “Loss Member”), Holding intends to pay to such Loss Member an
amount equal to the tax benefit realized by the Holding Group for such year (the
“Group Tax Benefit”) as a result of such negative separate return tax liability.
For purposes of this Agreement, the Group Tax Benefit for any fiscal year shall
be equal to the excess, if any, of (i) the sum of the separate return tax
liabilities of each member of the Holding Group having a positive separate
return tax liability for such year, over (ii) the actual consolidated Federal
income tax liability of the Holding Group for such year. For purposes of this
Section 3, “separate return tax liability” shall be computed in accordance with,
and subject to the exceptions and limitations provided in Treas. Reg.
§ 1.1552-1(a)(2)(ii). “Negative separate return tax liability” shall similarly
be ascertained under the principles of Treas. Reg. § 1.1552-1(a)(2)(ii), as if
the Loss Member had filed a separate return for such fiscal year as its first
separate return year and allocated to such separate return year carryover and
carryback items of consolidated net operating loss, consolidated net capital
loss, consolidated unused investment credit, consolidated unused foreign tax
credit, and consolidated excess charitable contributions under the provisions of
Treas. Reg. § 1.1502-79. In the case of the PFHC Group, separate return tax
liability and negative separate return tax liability shall be computed in
accordance with the principles set forth in this Section 3, on a consolidated
basis.

Within 90 days after the beginning of each fiscal year for which this Agreement
may be in effect, Holding shall give written notice to each Subsidiary of its
intention to pay one or more Loss Members an amount equal to all, or any
portion, of their proportionate part (determined in the manner provided in
paragraph 3(a)) of any Group Tax Benefit that may be realized by the

 

3



--------------------------------------------------------------------------------

Holding Group for such year. Holding intends to make such payments on a
quarterly basis, in the manner described in paragraph 1(c) hereof; provided,
however, that all payments made pursuant to this Section 3 shall be made in the
sole discretion of Holding, and Holding shall have no obligations or liability
whatsoever with respect thereto to any Loss Member; and provided, further, that
any payment made to any Loss Member in a fiscal year pursuant to this Section 3
shall be reduced by any amount previously paid to such Loss Member with respect
to such year under Section 2 hereof.

Section 4. Adjustments. Any adjustment of income, deduction, or credit that
results after the fiscal year in question by reason of any carryback, amended
return, claim for refund, or audit shall be given effect by redetermining
amounts payable and reimbursable for such fiscal year hereunder as if such
adjustment had been part of the original determination hereunder, with interest
payable in the amounts provided in Section 6611 of the Code. Any increases in
the consolidated Federal income tax liability of the Holding Group, and any
penalties and interest imposed with respect to any consolidated Federal income
tax return filed on behalf of the Holding Group, shall be given effect by
redetermining amounts payable for such fiscal year as if such adjustment had
been part of the original determination hereunder.

Section 5. Alternative Minimum Tax. Each Subsidiary shall be required to pay to
Holding, as its share of any alternative minimum tax imposed on the Holding
Group pursuant to Section 55 of the Code, an amount of such liability that
Holding shall allocate to each Subsidiary, provided that any such amounts so
allocated pursuant to this Section 5 shall be allocated by Holding in a manner
that is equitable and is consistent with Section 55 and Section 1502 of the
Code, and the Treasury Regulations promulgated thereunder, including any
amendments thereto and consistent with the allocations of tax liability pursuant
to Section 1 hereof.

Section 6. State Taxes. If, at any time from and after the date hereof, the
liability of Holding and the Subsidiaries for any state or local income or
franchise taxes is determined on a consolidated or combined basis, this
Agreement shall be applied in like manner to determine liability for, and tax
benefit payments with respect to, such taxes.

Section 7. Termination. This Agreement may be terminated at any time upon mutual
agreement of the parties hereto; provided, however, that such termination shall
not relieve Holding of the obligation to make payments to any Subsidiary
pursuant to Section 2 hereof for any separate return tax benefit to which such
Subsidiary would have been entitled (if this Agreement had remained in effect)
as a result of any loss, deductions or credits taken by such Subsidiary for any
fiscal year for which this Agreement was in effect, nor will it relieve Holding
or the Subsidiaries of any obligations pursuant to Section 4 hereof.

Section 8. Effective Date. This Agreement shall be effective for the taxable
year of the Holding Group ended June 30, 2004, and for all taxable years
thereafter.

Section 9. Captions. All section captions contained in this Agreement are for
convenience only and shall not be deemed a part of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 10. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

Section 11. Governing Law. This Agreement shall be governed by the laws
applicable to contracts entered into and to be fully performed within the State
of New York by residents thereof.

Section 12. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holding and the Subsidiaries have executed this Agreement as
of the day and year first above written.

 

CRUNCH HOLDING CORP. By:  

/s/ C. Dean Metropoulos

Name:   C. Dean Metropoulos Title:   Chairman and Chief Executive Officer
PINNACLE FOODS HOLDING CORPORATION PINNACLE FOODS CORPORATION PINNACLE FOODS
MANAGEMENT CORPORATION PINNACLE FOODS BRANDS CORPORATION PF SALES (N. CENTRAL
REGION) CORP. PF SALES, LLC PF DISTRIBUTION, LLC PF STANDARDS CORPORATION By:  

/s/ N. Michael Dion

Name:   N. Michael Dion Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following parties are joined to this Agreement as of the
date indicated.

 

As of September 26, 2007:         PINNACLE FOODS INTERNATIONAL CORP.     By:  

/s/ Anthony P. LoBue

    Name:   Anthony P. LoBue     Title:   Vice President and Assistant Secretary
As of April 2, 2007:         PEAK FINANCE HOLDINGS LLC     By:  

/s/ Shervin Korangy

    Name:   Shervin Korangy     Title:   Vice President     PINNACLE FOODS
FINANCE CORP.     By:  

/s/ Shervin Korangy

    Name:   Shervin Korangy     Title:   Vice President As of March 3, 2007:    
    PINNACLE FOODS FINANCE LLC     By:  

/s/ Anthony P. LoBue

    Name:   Anthony P. LoBue     Title:   Vice President-Tax As of March 19,
2004:        

PINNACLE FOODS GROUP LLC

(formerly known as Pinnacle Foods Group Inc.)

    By:  

/s/ Anthony P. LoBue

    Name:   Anthony P. LoBue     Title:   Vice President and Assistant Secretary

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following parties are joined to this Agreement as of the
date indicated.

 

As of December 23, 2009:         BIRDS EYE FOODS, INC.     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax     BIRDS EYE
HOLDINGS, INC.     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax     BIRDS EYE
GROUP, INC.     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax     KENNEDY
ENDEAVORS, INCORPORATED     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax     SEASONAL
EMPLOYERS, INC.     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax

 

S-3



--------------------------------------------------------------------------------

BEMSA HOLDING, INC. By:  

/s/ Anthony P. LoBue

  Name: Anthony P. LoBue   Title: Vice President-Tax GLK HOLDINGS, INC. By:  

/s/ Anthony P. LoBue

  Name: Anthony P. LoBue   Title: Vice President-Tax ROCHESTER HOLDCO LLC By:  

/s/ Anthony P. LoBue

  Name: Anthony P. LoBue   Title: Vice President-Tax

 

S-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following party is joined to this Agreement as of the
date indicated.

 

As of March 25, 2011:         PINNACLE FOODS FORT MADISON LLC     By:  

/s/ Anthony P. LoBue

      Name: Anthony P. LoBue       Title: Vice President-Tax

 

S-5



--------------------------------------------------------------------------------

EXHIBIT A

 

Name

  

Principal Place of Business

PINNACLE FOODS HOLDING

CORPORATION

  

6 Executive Campus

Cherry Hill, NJ 08002-4112

PINNACLE FOODS CORPORATION   

6 Executive Campus

Cherry Hill, NJ 08002-4112

PINNACLE FOODS MANAGEMENT

CORPORATION

  

6 Executive Campus

Cherry Hill, NJ 08002-4112

PINNACLE FOODS BRANDS CORPORATION   

6 Executive Campus

Cherry Hill, NJ 08002-4112

PF SALES (N. CENTRAL REGION)

CORPORATION

  

6 Executive Campus

Cherry Hill, NJ 08002-4112

PF SALES, LLC   

6 Executive Campus

Cherry Hill, NJ 08002-4112

PF DISTRIBUTION, LLC   

6 Executive Campus

Cherry Hill, NJ 08002-4112

PF STANDARDS CORPORATION   

6 Executive Campus

Cherry Hill, NJ 08002-4112

 

6



--------------------------------------------------------------------------------

EXHIBIT B

 

Name

  

Principal Place of Business

PINNACLE FOODS INTERNATIONAL

CORP.

  

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

PEAK FINANCE HOLDINGS LLC   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

PINNACLE FOODS FINANCE CORP.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

PINNACLE FOODS FINANCE LLC   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

PINNACLE FOODS GROUP LLC

(formerly known as Pinnacle Foods Group Inc.)

  

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

 

7



--------------------------------------------------------------------------------

EXHIBIT C

 

Name

  

Principal Place of Business

BIRDS EYE FOODS, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

BIRDS EYE HOLDINGS, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

BIRDS EYE GROUP, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

KENNEDY ENDEAVORS,

INCORPROATED

  

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

SEASONAL EMPLOYERS, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

BEMSA HOLDING, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

GLK HOLDINGS, INC.   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

ROCHESTER HOLDCO LLC   

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

 

8



--------------------------------------------------------------------------------

EXHIBIT D

 

Name

  

Principal Place of Business

PINNACLE FOODS FORT MADISON

LLC

  

One Bloomfield Avenue

Mt. Lakes, New Jersey 07046

 

9